15 F.3d 1091NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Roderic Knoel DAVIS, Defendant-Appellant.
No. 93-30178.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 6, 1993.*Decided Dec. 23, 1993.

Before:  SNEED, NOONAN, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Roderic Knoel Davis appeals his 60-month sentence imposed following a guilty plea to manufacturing marijuana in violation of 21 U.S.C. Sec. 841(a)(1).  Davis argues the district court erred by imposing the mandatory minimum sentence under section 841(b) because the government did not allege the drug quantity in the indictment or other pleading.  We have jurisdiction under 28 U.S.C. Sec. 1291 and affirm.


3
We have previously considered and rejected similar arguments.   See United States v. Arias-Villanueva, 998 F.2d 1491, 1510 (9th Cir.)  (no requirement that drug quantity be alleged in the indictment for enhancement penalties "because quantity is not an element of Sec. 841(a) and is therefore relevant ... only at sentencing under Sec. 841(b)"), cert. denied, 114 S.Ct. 359 (1993);   see also United States v. Sotelo-Rivera, 931 F.2d 1317, 1319 (9th Cir.1991) (drug quantity is relevant only to penalty provisions of section 841 and is a matter for the sentencing court), cert. denied, 112 S.Ct. 1186 (1992).  Accordingly, Davis' argument must fail.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3